Citation Nr: 0202182	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to October 19, 1999 
for the assignment of a 100 percent schedular rating for 
service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which assigned an effective 
date of October 19, 1999 for an increased (100 percent) 
schedular rating for PTSD.  In October 2000, the veteran 
entered notice of disagreement with the effective date 
assigned by this decision; the RO issued a statement of the 
case in January 2001; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in January 2001. 


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's claim on 
appeal for an earlier effective date has been obtained by the 
RO.

2.  In December 1997, the veteran underwent a VA PTSD 
examination which served as an informal claim for an 
increased rating for PTSD. 

3.  The date of entrance into VA hospitalization on October 
19, 1999 is the earliest date as of which it is factually 
ascertainable that an increase in service-connected PTSD had 
occurred to warrant a 100 percent schedular rating. 


CONCLUSION OF LAW

The requirements for an effective date earlier than October 
19, 1999, for the grant of a 100 percent schedular rating for 
PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.400, 
4.1-4.14, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  In the rating 
decision and statement of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
earlier effective date for an increased rating for PTSD.  The 
veteran was afforded a videoconference personal hearing 
before the undersigned member of the Board in November 2001.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence which might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional treatment records or other 
evidence which has not been obtained.  As relevant treatment 
information has been obtained and the issue here is an 
earlier effective date for a 100 percent schedular rating 
(prior to October 19, 1999) rather than the current status of 
the disability (which is now rated 100 percent disabling), 
the Board finds that the medical evidence of record is 
sufficient to make a decision on the claim.  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

The veteran contends that he is entitled to an effective date 
prior to October 19, 1999 for the assignment of a 100 percent 
schedular rating for PTSD because of multiple 
hospitalizations, a December 1997 VA examination which he 
contends reflects PTSD symptomatology to warrant a 100 
percent schedular rating, and that he suffered with the same 
PTSD symptoms before October 1999 as he has thereafter.  

The assignment of effective dates of awards for increased 
rating is governed by 
38 U.S.C.A.  § 5110(b)(2) (West 1991), which provides that 
the "effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  Otherwise, the 
effective date of an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
The implementing regulation provides generally that the 
effective date for increased ratings is the date of receipt 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1) (2001).  The regulation also provides 
that the effective date of an award of increased rating for 
disability compensation is the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. 
§ 3.400(o)(2) (2001).  

In reviewing the relevant procedural history of this case, 
the Board observes that the veteran was in receipt of a 50 
percent disability rating for PTSD from February 1996, with 
periods of temporary total ratings for hospitalization.  A 
December 1997 VA examination report served as an informal 
claim for an increased rating for PTSD.  See 38 C.F.R. 
§ 3.157 (2001).  In an August 2000 decision, the Board 
granted a 100 percent schedular rating for PTSD.  In the 
September 2000 rating decision on appeal, based on a hospital 
summary dated from October 19, 1999 to October 21, 1999, the 
RO assigned an effective date of October 19, 1999 for the 100 
percent schedular disability rating for PTSD. 

The veteran's disability is rated under the provisions of 
Diagnostic Code 9411.  Under the criteria of Diagnostic Code 
9411, PTSD is to be rated in accordance with the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Under that formula, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  As noted in 
the Board's August 2000 decision which granted a schedular 
100 percent evaluation for PTSD, a GAF Scale score of 31 to 
40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF Scale score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

A GAF Scale score of 51 to 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with coworkers).  A 61 to 70 GAF Scale score 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); 38 C.F.R. § 4.130.

After a review of the evidence, the Board finds that the 
evidence in this case demonstrates that October 19, 1999 is 
the earliest date as of which it is factually ascertainable 
that an increase in PTSD disability had occurred to warrant a 
schedular 100 percent disability rating.  October 19, 1999, 
the date of hospital admission, is the date as of which it is 
first factually ascertainable that the veteran's PTSD 
symptomatology warranted a 100 percent disability rating.  In 
this regard, the Board notes that a VA hospitalization report 
dated from October 19, 1999 to October 21, 1999 reflects that 
the veteran was experiencing lack of concentration, impaired 
judgment (due to distortions and feelings of being 
overwhelmed by various life crises), preoccupation with past 
trauma and a lack of control with regard to impulses which 
led to isolation; the VA examiner opined that the veteran's 
impediments to his ability to cope effectively with anxiety 
made it unrealistic for him to be employed; and the VA 
examiner opined that the veteran was unable to function 
effectively even with the use of medication.  The Board 
relied primarily on this symptomatology indicated in the 
October 1999 VA hospitalization report, as well as the GAF 
Scale score of 46 assigned in October 1999, in reaching its 
August 2000 decision to grant an appeal for a 100 percent 
rating for PTSD.  The evidence upon which the 100 percent 
rating was granted also showed that in December 1999, after 
the October 1999 effective date, the veteran was 
hospitalized, evidencing paranoia and delusion, and was given 
a GAF Scale score of 35, and a GAF Scale score of 50 for the 
previous year.  A GAF Scale score of 35 reflects some 
impairment in reality testing or communication, or a major 
impairment in several areas, which may include inability to 
work.  A GAF Scale score of 50 may include inability to keep 
a job.

The evidence of record does not demonstrate that the criteria 
for a 100 percent schedular rating for PTSD were met prior to 
VA hospitalization on October 19, 1999.  The evidence does 
not reflect that, prior to October 19, 1999, the veteran's 
PTSD manifested in total occupational and social impairment, 
due to such symptoms as grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
ability to perform activities of daily living, disorientation 
to time or place, or memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

The evidence prior to October 1999 shows that at a VA PTSD 
examination in December 1997 the veteran reported that he had 
dreams, nightmares, and flashbacks related to his experiences 
in Vietnam, anxiety attacks with shortness of breath, 
palpitations, tingling, numbness, hypervigilance, 
irritability, problems with sleep, and diminished interest in 
significant activities, and he was very evasive and detached 
from other people.  Examination revealed depressed mood, 
anhedonia, hopelessness, "foreshortened" future without any 
suicidal plans, and severe occupational and social 
impairment.  He was given a GAF Scale score of 55 for his 
Axis I diagnosis of chronic PTSD.

The record reflects hospitalization for treatment and 
evaluation of PTSD on several occasions in the 1990's.  At 
the time of one such hospitalization in March 1998 at the VA 
Medical Center in Ann Arbor, Michigan, the veteran came in 
because he felt he was no longer able to control his temper.  
He reported an increased frequency of flashbacks and graphic 
nightmares of his Vietnam experiences and decreased patience 
with his friends and loved ones.  On interview his speech was 
rapid and he had flights of ideas and circumstantiality.  On 
mental status examination his mood was irritable and 
remorseful, affect was full with rapid transitions, insight 
was fair to poor, and judgment was fair to poor.  The 
diagnoses were: PTSD; rule out bipolar disorder; ethanol 
dependence, in remission; and marijuana dependence.  He was 
given a GAF Scale score of 25.

Later in March 1998, the veteran was transferred to the VA 
Medical Center in Battle Creek, Michigan, for continued 
hospitalization and treatment.  On mental status examination 
during hospitalization, speech was pressured and at times 
nonstop, memory was not stable, and judgment and insight were 
poor.  He was discharged on a regular basis without 
medication.  The final Axis I diagnoses were: PTSD; moderate 
manic bipolar disorder; and continuous polysubstance 
dependence, alcohol and marijuana.  The GAF Scale score was 
given as 60/65.

Of record are reports of outpatient visits at a VA medical 
facility in Ann Arbor on periodic occasions before October 
19, 1999.  For example, a February 1998 VA outpatient 
treatment entry reflects PTSD symptoms, including anxiety and 
social isolation, but that the veteran had a companion with 
him most of the time.  A GAF Scale score of 60 was assigned 
during VA psychiatric examination in May 1998. 

The Board has considered the representative's contention that 
the December 1997 VA examination demonstrated PTSD 
symptomatology which would warrant a 100 percent rating, but 
the representative does not indicate any specific 
symptomatology that is alleged to meet the criteria.  The 
symptomatology noted at the December 1997 examination did not 
include grossly inappropriate behavior, persistent danger of 
hurting self or others, intermittent ability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of closest relatives, own 
occupation, or own name.  Examination revealed depressed 
mood, anhedonia, hopelessness, "foreshortened" future 
without any suicidal plans, and only severe occupational and 
social impairment.  Moreover, the GAF Scale score of 55 
reflects only moderate symptoms or moderate difficulty in 
social and occupational functioning.  

The Board has also specifically considered the March 1998 GAF 
Scale score of 25, along with all the evidence of record.  A 
GAF Scale score of 25 reflects that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment, or inability to 
function in almost all areas of life.  This single GAF Scale 
entry, however, must be interpreted "in the light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability present," as 
the veteran's representative urges.  38 C.F.R. § 4.2.  The 
March 1998 report of VA hospitalization reflects that the 
veteran presented with situational complaints which focused 
on a friend who was allegedly making advances toward his 
girlfriend.  The whole recorded history included no previous 
history of hospitalization since 1996, the VA examination in 
December 1997 which reflected the examiner's opinion of 
severe industrial impairment, a GAF Scale score which 
reflected only moderate symptoms, and a February 1998 VA 
outpatient treatment entry (noting anxiety and social 
isolation) - none of which met the 100 percent criteria for 
PTSD.  

The GAF Scale score is based on all psychiatric impairment.  
In this case, the GAF score assigned in March 1998 was based 
on the psychiatric diagnosis of PTSD, but also included 
schizo-affective disorder versus bipolar disorder, and 
polysubstance abuse.  A March 26, 1998 to March 30, 1998 
report of VA hospitalization later clarified the diagnosis 
and specifically attributed the veteran's manic behaviors, 
such as being intrusive in a loud voice and pressured speech, 
to diagnosed moderate manic bipolar disorder.  As such, the 
manic behavior may not be considered in determining the 
symptomatology or GAF Scale score attributable solely to the 
veteran's service-connected PTSD.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (Board may not ignore 
distinctions between non-service-connected disability and a 
service-connected disability where they appear in the medical 
record).  

The whole recorded history also shows that, with 
hospitalization and treatment, the veteran's symptoms 
improved, so that later in March 1998 he was discharged on a 
regular basis without medication.  His symptoms still 
included pressured speech, unstable memory, and poor judgment 
and insight, but did not include any of the criteria for a 
100 percent rating for PTSD.  The GAF Scale score of 60 later 
in March and again in May 1998 represents that the veteran's 
symptoms were moderate, or manifested in not more than 
moderate social and occupational functioning.  The GAF Scale 
score for the previous year of 65 also represents that, 
notwithstanding the incident and symptoms prompting the March 
1998 VA hospitalization, the symptoms during the previous 
year were not more than mild, or resulted in some difficulty 
in social and occupational functioning, but generally the 
veteran was functioning pretty well with some meaningful 
interpersonal relationships.  The Board notes that the GAF 
Scale score includes all psychiatric impairment, including 
impairment attributable to the veteran's non-service-
connected diagnosed psychiatric disabilities of bipolar 
disorder and continuous polysubstance dependence (alcohol and 
marijuana). 

The Board has considered the veteran's personal hearing 
testimony at the videoconference hearing before the 
undersigned member of the Board, but does not find that his 
testimony regarding PTSD symptomatology to be inconsistent 
with or more probative than the specific histories, 
complaints, and symptomatology he reported on multiple 
occasions to various medical examiners.  

The evidence does not demonstrate that a claim for an 
increased rating was received within one year of the date an 
increase in disability was shown.  Rather, the increase in 
disability postdated the claim for increase, and by nearly 
two years.  For the above reasons, the Board finds that the 
date of entrance into VA hospitalization on October 19, 1999 
is the earliest date as of which it is factually 
ascertainable that an increase in service-connected PTSD 
disability had occurred to warrant a 100 percent schedular 
rating.  As December 1997 is the date of receipt of claim for 
increased compensation, and October 19, 1999 is the date 
which it is first factually ascertainable that an increase in 
PTSD disability had occurred to warrant a 100 percent 
schedular rating, the Board finds that the proper effective 
date for a 100 percent rating is October 19, 1999; the 
requirements for an effective date earlier than October 19, 
1999, for the grant of a 100 percent schedular rating for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.400, 4.1-4.14, 4.130, 
Diagnostic Code 9411; 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


ORDER

An appeal for an effective date prior to October 19, 1999 for 
the assignment of a 100 percent schedular rating for service-
connected PTSD is denied. 


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

